Walker, J.,
dissenting in part: I cannot agree that what is called the exemption of $2,000 extends to all the legatees who take after the life estate has expired. In my opinion, that is not in accordance with the words or meaning of the statute. Where its language is clear, there is, of course, no room for construction, but we merely execute the intention1 thus clearly expressed. The statute is worded in the singular number and provides that the property inherited by an “heir at law or dis-tributee,” or given by will to “a devisee or legatee,” and “exceeding in value the sum of $2,000,” shall be subject to a tax upon the excess, according to the rule prescribed. This can mean but one thing, which is, that each heir, distributee, dev-isee, or legatee shall not be taxed at all unless his shai*e, whether in land or personalty, and whether inherited or given by will, shall exceed in value $2,000. Take this case as an illustration: We hold, as I understand, that the property, the income of which is given to Miss Emily Bridgers, is to be taxed upon its full value, subject only to an exemption of $2,000, although the .testator has specifically willed it to the ulterior takers as dev-isees or legatees, depending upon the nature of the property. If this is the correct interpretation, then when we come to a case of intestacy, we can deduct the amount of only one exemption from the entire value, for the heirs and distributees will take precisely as the devisees and legatees take in this case, that is, as a class. Again: If we adopt this construction, the law will give an exemption of $2,000 to a devisee or legatee who takes directly under the will of the testator, and deny it to one who takes mediately, that is, with the intervention of another interest, from him, when the former will, of course, be the more valuable estate. Those who get the most and get it at once are each exempt to the amount of $2,000, while the others, who are postponed in the enjoyment of their legacies until the expiration of a life interest, can have only one exemption for all — they *263must share it together. I think the rule should be that the estate passing by the will which is exempt, if below a certain sum, refers to the portion of each devisee, legatee, heir, or dis-tributee, and not to the whole estate of the decedent, so that a legacy or distributive share below the. value is not taxable, although the estate to be distributed may, in the aggregate, exceed the statutory limit, and so with a devise or legacy to several persons, either directly or after a life estate, or where it is merely an usufructuary interest, as in this case. This is what the statute says in so many words, and it should receive an interpretation in harmony therewith. I believe, too, that the real intention was well expressed. The tax is laid upon the succession of each person to the property, and the exemption, therefore, applies to the separate legacies or distributive shares, and not to the total value of the property so received by bequest or inheritance. The following authorities strongly support this view: S. ex rel. Basting v. Probate Court, 101 Minn., 485; S. v. Hamlin, 86 Me., 495; Booth v. Commonwealth, 130 Ky., 88; Howe's Estate, 112 N. Y., 100. In S. v. Probate Court, supra, the Court says: “In determining the value of the estate of a deceased person for the purpose of fixing the amount of the inheritance tax, where the estate descends to two or more legatees or devisees in equal shares, an exemption to each should be allowed.” So in Booth v. Commonwealth, supra, it is held: “The tax thereby imposed on legacies to strangers and collateral heirs and inheritances by collateral heirs is not the estate of the deceased, but that passing to a stranger or collateral heir, so that each legacy is entitled to the exemption; and this, though the executor or administrator is required to pay it in'the first instance, he being also required to deduct it from the estate passing to the legatee or collateral heir.” And in People v. Koenig, 37 Col., 283, it is said that, “As the tax is laid upon the receipt of ‘such property by each person,’ the exemption applies to the separate distributive shares and legacies, and not to the aggregate value of the property of the decedent.” In Howe’s Estate the Court of Appeals of New York held that the exemption of a certain portion of the estate from the succession tax applies *264not to tbe whole estate, but to tbe portion passing to each dev-isee, legatee, heir, or distributee, however it comes to him, whether by a single devise or by a devise to. him and others of a class. The exemption is personal to the devisee or legatee, though the tax is upon his share in the estate. Any other construction, it seems to me, will produce confusion in the application of the law.
The Revisal, see. 2831 (1), does not apply. It is also expressly subject to the following qualification, “unless the context clearly shows the contrary,” and this contextual meaning here is very clear.